Newburger, J.
This is an appeal from an order denying a motion made by defendant to vacate a warrant of attachment. The attachment was granted on the ground that the defendant “ being an adult and a resident of the city of New York, keeps himself concealed therein with the intent to avoid service of the summons, and that, after proper and diligent effort to ascertain the place of the sojourn of the defendant, same cannot be ascertained.”
It is conceded that the defendant knew he was insolvent, and that he was not to be found either at his store or at his home.' The affidavit on which the attachment was granted made out a prima facie case, and the affidavits on the part of the defendant do not show such a state of affairs as would warrant us in vacating the attachment.
The order appealed from must be affirmed, with costs.
Yan Wyck and MoCabthy, JJ., concur.
Order affirmed, with costs.